MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                         Jun 18 2020, 6:56 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Seth Lukasha,                                            June 18, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-5
        v.                                               Appeal from the Decatur Superior
                                                         Court
State of Indiana,                                        The Honorable Matthew D.
Appellee-Plaintiff.                                      Bailey, Judge
                                                         Trial Court Cause No.
                                                         16D01-1810-F5-1323



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-5 | June 18, 2020                Page 1 of 6
                                       Statement of the Case
[1]   Seth Lukasha appeals his conviction for carrying a handgun without a license,

      as a Class A misdemeanor, following a jury trial. Lukasha raises one issue for

      our review, namely, whether the State presented sufficient evidence to support

      his conviction.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Shortly after midnight on October 11, 2018, Sergeant Christopher Bridges with

      the Greensburg Police Department observed the driver of a truck turn without

      using a turn signal. He then observed the truck go “back and forth” over the

      center line. Tr. Vol. II at 140. At that point, Sergeant Bridges initiated a traffic

      stop of the truck, but it took “a while” for the truck to pull over. Id. While he

      waited for the truck to stop, Sergeant Bridges observed the truck’s driver

      “moving around a lot,” and he saw the driver turn around and look at him. Id.


[4]   Once the truck came to a stop, Sergeant Bridges approached the driver’s side of

      the vehicle and identified the driver as Krystal Dean. As Sergeant Bridges

      spoke with Dean, he detected the odor of burnt marijuana coming from the

      vehicle. He then asked Dean and Lukasha, who was in the front passenger

      seat, to exit the vehicle. Lukasha was “very anxious,” and he “became a safety

      concern” for Sergeant Bridges, so Sergeant Bridges informed Lukasha that he

      was going to conduct a search of Lukasha. Id. at 143. At that point, Lukasha

      informed Sergeant Bridges that he had a handgun on his person. Sergeant

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-5 | June 18, 2020   Page 2 of 6
      Bridges located a Glock handgun in a holster on Lukasha’s waistband.

      Sergeant Bridges then searched the truck and found a blue bag behind the

      passenger seat. In that bag, Sergeant Bridges found a revolver, ammunition,

      and “safety equipment.” Id. at 145. Lukasha admitted to Sergeant Bridges that

      the blue bag belonged to him.


[5]   The State charged Lukasha with carrying a handgun without a license, as a

      Class A misdemeanor. 1 The trial court then held a jury trial. During the trial,

      Lukasha testified that he had a revolver in the bag and a Glock handgun on his

      person when Sergeant Bridges stopped Dean’s car. Lukasha also testified that,

      while he used to have a valid license to carry a handgun in Indiana, he did not

      currently have one. At the conclusion of the trial, the jury found him guilty.

      The court entered judgment of conviction accordingly and sentenced him to ten

      days in the Decatur County Jail. This appeal ensued.


                                      Discussion and Decision
[6]   Lukasha asserts that the State failed to present sufficient evidence to support his

      conviction. Our standard of review on a claim of insufficient evidence is well

      settled:


              For a sufficiency of the evidence claim, we look only at the
              probative evidence and reasonable inferences supporting the
              verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do



      1
        The State also charged Lukasha with possession of a narcotic, as a Level 5 felony, and possession of
      marijuana, as a Class B misdemeanor, based on items Sergeant Bridges had located in the truck. But the jury
      found Lukasha not guilty of those charges.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-5 | June 18, 2020                      Page 3 of 6
              not assess the credibility of witnesses or reweigh the evidence.
              We will affirm the conviction unless no reasonable fact-finder
              could find the elements of the crime proven beyond a reasonable
              doubt. Id.


      Love v. State, 73 N.E.3d 693. 696 (Ind. 2017).


[7]   In order to convict Lukasha, the State was required to prove that he had carried

      a handgun in a vehicle or on his body without being licensed. See Ind. Code §

      35-47-2-1(a) (2019). “Once the State establishes that a defendant carried a

      handgun on or about his person, away from his dwelling, property, or fixed

      place of business, the burden shifts to the defendant to demonstrate that he

      possessed a valid license.” Webster v. State, 64 N.E.3d 919, 921 (Ind. Ct. App.

      2016). Here, the State readily presented evidence that Lukasha carried a

      handgun on his person away from his dwelling or place of work. Indeed,

      Lukasha acknowledged that he had the Glock handgun on his person while in

      the truck. At that point, the burden shifted to Lukasha to demonstrate that he

      had a valid license. But Lukasha admitted that he did not have a valid license

      to carry that firearm.


[8]   Still, Lukasha maintains that the State presented insufficient evidence to

      support his conviction because there is no evidence that he was in possession of

      that handgun “with the intent to use [it] in the commission of a crime” or “with

      the intent to provide it to someone else for the commission of a crime.”

      Appellant’s Br. at 11. Rather, he asserts that he was simply transporting the

      firearm from his family farm, where he was “authorized to carry and shoot it”


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-5 | June 18, 2020   Page 4 of 6
       to his home “where he was legally allowed to carry it.” Id. at 8. Accordingly,

       he maintains that none of his actions “implicated the reasons for the handgun

       licensure legislation in Indiana.” Id. at 11.


[9]    However, we agree with the State that there is no peaceful conduct exception to

       the licensure requirement. We further agree with the State that the legislature

       has provided a method by which people without a valid license to carry a

       handgun can transport their firearms. Indeed, Indiana Code Section 35-47-2-

       1(b)(4) provides that a person may carry a handgun without being licensed if

       that person carries the handgun while lawfully present in a vehicle and if the

       handgun is “unloaded,” “not readily accessible,” and “secured in a case.” But,

       here, the evidence demonstrates that the Glock handgun was located in a

       holster on Lukasha’s waistband. That evidence demonstrates that the handgun

       was readily accessible and not secured in a case. 2 As such, the State presented

       evidence that Lukasha did not comply with Indiana Code Section 35-47-2-

       1(b)(4).


[10]   In sum, Lukasha possessed a firearm without a valid license. And Lukasha did

       not comply with the method by which he could legally transport his firearm

       without a license. Accordingly, the State presented sufficient evidence to

       demonstrate that Lukasha carried a handgun without a license. We therefore

       affirm his conviction.




       2
           There is no evidence regarding whether the handgun was loaded.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-5 | June 18, 2020   Page 5 of 6
[11]   Affirmed.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-5 | June 18, 2020   Page 6 of 6